OFFICE OF THE UNITED STATES TRUSTEE

TIFFANY L. CARROLL
Acting United States Trustee
CURTIS CHING 3931
Assistant United States Trustee
1132 Bishop Street, Suite 602
Honolulu, Hawaii 96813
Telephone: (808) 522-8154
Ustpregion15.hi.ecf@usdoj.gov

                                  DISTRICT COURT OF GUAM
                                    TERRITORY OF GUAM
                                   BANKRUPTCY DIVISION

In re                               )                CASE NO. 19-00010
                                    )                (Chapter 11)
ARCHBISHOP OF AGANA, a              )
a Corporation Sole,                 )
                                    )
                        Debtor.     )                Judge: Hon. FRANCES
____________________________________)                TYDINGCO-GATEWOOD

               UNITED STATES TRUSTEE’S STATEMENT REGARDING
                   STIPULATION FOR STAY OF PROCEEDINGS

        The United States Trustee respectfully submits this statement regarding the Stipulation

for Stay of Proceedings (“Stipulation”) filed on May 14, 2020.

        The United States Trustee does not oppose the Stipulation.

        DATED: Honolulu, Hawaii May 14, 2020

                                                     TIFFANY L. CARROLL
                                                     Acting United States Trustee

                                                     By: /s/ CURTIS CHING
                                                     Assistant U.S. Trustee




                                                1




               Case 19-00010 Document 439 Filed 05/15/20 Page 1 of 1
